DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 11/23/2021.  Claims 1 and 26 have been amended.  Claims 2, 6-7, 11 and 24 have been previously canceled. Therefore, claims 1, 3-5, 8-10, 12-23 and 25-28 are pending in this office action, of which claims 1, and 26 are independent claims.

Response to Arguments
Applicant’s arguments, See pages 9-13,  filed 11/23/2021 with respect to the rejections of claims 1, 3-5, 8-10 and 12-28 under 35 U.S.C. 103  have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However upon further review a new ground of rejection is made in view of previously cited references Roberts et al., US 2012/0303710 A1 (hereinafter “Roberts”) and further in view of Ingrassia JR. et al., US 20110295843 A1 (hereinafter “Ingrassia”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation

 
Applicant argues:
a.	Sanio is silent on suggesting an external taste profile of a third user to a first or second user for whom a playlist has been generated, and updating the generated playlist based on the external taste profile of the third user when the first user and/or the second user selects to include the external taste profile of the third user. (pages 9-11).

	In response to applicant's argument a:  The argument is that Sanio discloses a content item add section to allow a user that has content editing privileges to add a content item to the playlist. Applicant's claimed invention is patentably distinguishable from Sanio, as an external taste profile of a third user is suggested to a first or second user for whom a playlist has been generated. The playlist for the first or second user is update based on the external taste profile of the third user that the first or second user selects.
	Upon further review of Ingrassia reference, Ingrassia teaches in para 0055-0056, 0058 that the recommender module 106 can respond (i.e., suggest) by querying data array 300 in order to determine appropriate music to be included in any playlist for "at the beach" using data encoded in column I=1.In this way, recommender module 106 can query DML 208 (more 
	Paragraph 0058 of Ingrassia also teaches with reference to FIG. 6 that the system 200 is in communication with remote system (also referred to as cloud computing system) 600. Playlist engine 100 can provide seed track 230 to server-based playlist application 602. Server playlist application 602 can generate content similar to preliminary playlist 604 using aggregated user similarity data. One advantage to using server playlist application 602 is that the number of songs available for consideration for inclusion in playlist 108 is vastly greater than that available at DML 208. In this way, the ability to provide more varied playlists as well as playlists that are more likely to be accepted by user 202 in the particular context is greatly enhanced.	
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a server, communicatively coupled to the first device and the second device, to receive the at least a portion of the dynamically modified first taste profile of the first user based on at least a first profile criteria” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification paragraphs 0043-0045 and Fig. 5 element 13 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-10, 12-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US 2012/0303710 A1 (hereinafter “Roberts”) and in view of Ingrassia JR. et al., US 20110295843 A1 (hereinafter “Ingrassia”).

As to claim 1, 
Roberts teaches a method comprising: 
receiving, at a server (Roberts, Fig. 1 element 110), at least a portion of a first taste profile of a first user of a first device based on at least a first profile criteria (Roberts, Fig. 1 and para 0029: user social media profile accessible by the social media graph system, the social media profile for a user may be viewed as a database of the user’s media consumption habits);
dynamically modifying the first taste profile based on a first location of the first user (Roberts, para 0056, the rendering engine 112 may periodically or continually update or revise the video presentation over time based on more recent media consumption of the user associated with the video presentation, changes in user status or location, and other data involving the user); 
 receiving, at the server, at least a portion of a second taste profile of a second user of a second device based on at least a second profile criteria (Roberts, Fig. 1 and para 0029: user social media profile accessible by the social media graph system, the social media profile for a user may be viewed as a database of the user’s media consumption habits);
dynamically modifying the second taste profile based on a second location of the second user (Roberts, para 0056, the rendering engine 112 may periodically or continually update or revise the video presentation over time based on more recent media consumption of the user associated with the video presentation, changes in user status or location, and other data involving the user);
	determining, at the server, an area of interest based at least on a commonality between the at least a portion of the dynamically modified first taste profile and the dynamically modified second taste profile (Roberts, Fig. 1 and para 0046: the social graph system may provide to a user a recommendation and such recommendations may be based on similar tastes in music, movies, television programs, and other media, or combinations thereof(i.e., commonality between profiles), as reflected in the user social media profiles 300 of the parties involved. Para 0056 teaches the rendering engine 112 may periodically or continually update the profiles(i.e., dynamically modified)), 
	wherein at least one of the first taste profile and the second taste profile is based on at least one of the first user and the second user sharing one or more media items across a plurality of social media platforms (Roberts teaches in paragraph 0022: The social graph system 106 may include Facebook.RTM. and Twitter.RTM.. For each user, the social graph system 106 may maintain data identifying the user's friends on the network, the user's likes and dislikes regarding any number of subject areas (including media content), news regarding the user, photographs posted by the user, information posted on a virtual "wall" associated with the user, and other information. The social graph system 106 may also host a number of "pages" or network sites associated with musical artists, actors, movies, television programs, events, products, and so on); and 
generating a playlist at the server (Roberts, para 0050-0051, The rendering, engine 112 (i.e., server) may then generate a video presentation representative of or based on, the retrieved media content (operation 504) from based on the social media profile of one or more users associated with the particular user), comprising one or more media items, based on the determined area of interest and the skipped one or more media items from the at least one of the first taste profile and the second taste profile (Roberts, para 0030 and 0038, a user social media profile includes media collection data, the media collection data 302 includes media item "playlists" or "party mixes," which denote a particular group of media items to be presented to a user in a specified or more randomized order (i.e., skip media items).  Such a play list may be created by the user or received from another user or system. As para 0038 teaches the information in the social media profile serve as the basis for a media-related recommendation), 
	where the media items of the generated playlist meet a first profile criteria threshold that corresponds with the first profile criteria (Roberts, para 0038-0039 teaches media items user likes or that the user has listed as a favorite, may be recommended for presentation to a user with similar media tastes. The social media profile 300, such as the number of times the user has consumed a particular media item, may also serve as the basis for a media-related recommendation) and a second profile criteria threshold that corresponds with the second profile criteria, wherein the second profile criteria is different from the first profile criteria (Roberts, para 0038 teaches media items is recommended to friends with similar media tastes. See also para 0046 that para 0046, that an unknown user may be with similar tastes in music, movies, television programs and other media, or combination thereof, as reflected in the user social media profiles  of the parties involved).
Even though Roberts teaches randomized order of media items of playlists received from other users (Roberts, para 0030,0038), Robert does not explicitly teach wherein at least one of the first taste profile and the second taste profile is based on a skip of one or more media items; suggesting, at the server, an external taste profile of a third user to at least one of the first user and the second user for whom the playlist has been generated; and updating the generated playlist based on an external taste profile of a third user when at least one of the first user and the second user selects to include the external taste profile of the third user.
However, Ingrassia teaches wherein at least one of the first taste profile and the second taste profile is based on a skip of one or more media items (Ingrassia, para 0037, if the user disliked or skipped a track, artists like it should not be recommended again.  When the user just listens to music without rating it, the listening history can be collected and stored as historical data.  Moreover, listening and/or skipping data on tracks, albums, and artists can help to characterize (in a non-intrusive manner) the user's musical likes and dislikes. And para 0067 teaches the group profile can be developed by, for example, using similarity analysis that identifies those attributes common to all (i.e., first taste profile and the second taste profile), or at least a specified portion, of the individual users. The generated group playlist can be particularly useful in those cases, such as a party or other social gathering, where a number of people are scheduled to congregate and a group playlist is desired);
suggesting, at the server (Ingrassia, para 0055,0056 and 0058, Playlist engine 100 can provide seed track 230 to server-based playlist application 602), an external taste profile of a third user to at least one of the first user and the second user for whom the playlist has been generated (Ingrassia, para 0055-0056, Recommender module 106 can respond (i.e., suggest) by querying data array 300 in order to determine appropriate music to be included in any playlist for "at the beach" using data encoded in column I=1.In this way, recommender module 106 can query DML 208 (more particularly media metadata M.sub.i) looking for music that aligns with the attribute profile corresponding to "at the beach" having a context filter C as shown in Eq. (1). By applying context filter C to media metadata M.sub.i associated with media items stored in DML 208, recommender module 106 can generate playlist 108 specifically for user 202 at the beach. In particular, playlist 108 can include songs from the musical group "Beach Boys" (i.e., an external taste profile) having a beat per minute of about 90 BPM with para 0056 for The filtering can eliminate those media items deemed less likely to be acceptable to the user for inclusion in the contextual aware playlist. See also para 0058); and
updating the generated playlist based on an external taste profile of a third user when at least one of the first user and the second user selects to include the external taste profile of the third user (Ingrassia, para 0067, the group profile can be developed by, for example, using similarity analysis that identifies those attributes common to all, or at least a specified portion, of the individual users. For example, if the totality of the individual user data indicates that "Barry Manilow" is a favored artist amongst, in one case, a majority of the individual users, then an attribute associated with "Barry Manilow" can be more heavily weighted than an attribute associated with "Lady Gaga" having a lower incidence of favorability. In this way, the group profile can be used to identify those media items (Such as songs) for inclusion in the group playlist that have a high likelihood that the group finds acceptable (i.e. select to include). The group profile can be used to compare the attributes found to most likely characterize songs that the group will find acceptable from a data base of music items. In particular, the group profile can be used to filter (i.e., identify) those songs in the data base of songs most closely matched (i.e., external taste profile). Therefore, the group playlist (i.e., group playlist corresponds to the playlist of the first user and the second user) is developed or filtered using external profiles (in this case two external profiles are used as Barry Manilow and Lady gaga) the acceptance preference indicated by the first user and the second use. See also para 0058).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roberts by including the server playlist application that generate content similar to preliminary playlist using aggregated user similarity data and one advantage to using server playlist application is that the number of songs available for consideration for inclusion in playlist is vastly greater than that available at DML. In this way, the ability to provide more varied playlists as well as playlists that are more likely to be accepted by user in the particular context is greatly enhanced as taught by Ingrassia. 
As to claim 3,
The combination of Roberts, and Ingrassia teaches a profile criteria is selected from the group consisting of a: media content playback amount, a media content rank, a media content type, a genre, a time period, a media content grouping, and an artist (Roberts teaches in paragraph 0018: A social media profile may identify one more types of media, including, but not limited to, audio/video content (for example, movies, television programs, sporting events, music concerts, animated Content, personal or family-related audio/video content, and the like), audio content (for example, songs, speeches, podcasts, and so on), and photographic and still image content (for example, photos, created digital images, and so forth), that are owned or consumed by the user, along with other media-related information). 
As to claim 4,
The combination of Roberts, and Ingrassia teaches a taste profile is based on a user playback history (Roberts teaches in paragraph 0030: a user social media profile 300 may include media collection data 302, reference data 304 associated with one or more media items, previous media consumption data 306, and current media consumption data 308). 
As to claim 5,
The combination of Roberts, and Ingrassia teaches a taste profile is based on a user library characteristic (Roberts teaches in paragraph 0030: a user social media profile 300 may include media collection data 302, reference data 304 associated with one or more media items, previous media consumption data 306, and current media consumption data 308). 
As to claim 8,
The combination of Roberts, and Ingrassia teaches the user library is stored at a user device (Roberts teaches in paragraph 0020: Each user device 120 may be any output or presentation device employed by a user to consume media content, such as textual, video-only, audio-only, and/or audio-video content). 
As to claim 9,
The combination of Roberts, and Ingrassia teaches the user library is stored at an entity selected from the group consisting of: a remote server, a remote database, and a cloud server (Roberts, para 0085 teaches the operations are performed in the cloud computing environment). 
As to claim 10,
The combination of Roberts, and Ingrassia teaches receiving the first user's media content playback history (Roberts teaches in paragraph 0058: one or more of the components of the video presentation may be represented by a source or service identifier and a content identifier, as described above in conjunction with the media collection data 302 (FIG. 3).  This information may then allow the social media distribution system 110 to facilitate access to the item by the recipient during playback of the video presentation); 
determining a profile criteria threshold based on the first profile criteria (Roberts, para 0026 teaches generating the media social profile for a user using the social media graph system by using media consumption data regarding the consumption and/or ownership of media from the user device 120. This data may include, for example, a digital fingerprint or other data representing at least some portion of a media item that has been consumed (for example, viewed, listened to, downloaded, stored, etc.). In the case of a television program, the data may include a viewing channel and viewing time, possibly with other identifying information.); 
determining that a media content type meets the profile criteria threshold (Roberts, para 0026 teaches generating the media social profile for a user using the social media graph system by using media consumption data regarding the consumption and/or ownership of media from the user device 120. This data may include, for example, a digital fingerprint or other data representing at least some portion of a media item that has been consumed (for example, viewed, listened to, downloaded, stored, etc.). In the case of a television program, the data may include a viewing channel and viewing time, possibly with other identifying information); and 
modifying the first taste profile based on the determination (Roberts, para 0056, the rendering engine 112 may periodically or continually update or revise the video presentation over time based on more recent media consumption of the user associated with the video presentation, changes in user status or location, and other data involving the user). 
As to claim 12,
The combination of Roberts, and Ingrassia teaches the commonality is selected form the group consisting of: a media content type, an artist, a time period, a media content grouping, a rating (Roberts, para 0040 teaches media related recommendation involve generating playlist with particular recording artist, movie director etc.). 
As to claim 13,
The combination of Roberts, and Ingrassia teaches determining an area of interest comprises determining at least a difference between the first taste profile and the second taste profile (Roberts, para 0046 teaches a friend recommendation may be based on difference in taste regarding one or more type of media content). 
As to claim 14,
The combination of Roberts, and Ingrassia teaches generating a playlist comprises adding, to the playlist, at least a first media item not present in the first user's media content playback history, based on the determining at least a difference between the first taste profile and the second taste profile (Roberts, para 0046 teaches a friend recommendation may be based on difference in taste regarding one or more type of media content). 
As to claim 15,
The combination of Roberts, and Ingrassia teaches determining that the difference between the first taste profile and the second taste profile is a commonality between the first taste profile and a third taste profile (Roberts, para 0022 and 0030-0031 teaches user media collection data includes media items disliked regarding any number of subject areas); and 
including a first media content item in the playlist based on determining that the difference is a commonality (Roberts, para 0038 teaches media items are recommended for presentation to similar media taste profiles). 
As to claim 16,
The combination of Roberts, and Ingrassia teaches a profile criteria is based on a preference indicator (Roberts, para 0031 teaches the user profile include reference data may indicate various media preference with likes, dislikes or favorites media items). 
As to claim 17,
The combination of Roberts, and Ingrassia teaches a preference indicator is one selected from the group consisting of a skip and a keep (Roberts, para 0032 teaches the previous media consumption data 306 may include an identifier for the media item consumed by the user, the number of times the user consumed the item, the date and time during which the item was consumed, from where the item was retrieved (such as a website Uniform Resource Locator (URL), a particular channel of a broadcast network, a DVD or CD, and so forth), the physical location at which the item was consumed, and/or the user device 120 by which the item was consumed. Other information associated with past consumption of media items may be included in the previous media consumption data 306 in other implementations). 
As to claim 18,
The combination of Roberts, and Ingrassia teaches generating the playlist is further based on: receiving at least one preference indicator (Roberts, para 0038 teaches media items are liked or indicated as favorite by users); and 
determining that the received at least one preference indicator meets a preference indicator threshold (Roberts, para 0038 teaches similar media taste profiles are used for recommendations for the media items with likes or indicated as favorites). 
As to claim 19,
The combination of Roberts, and Ingrassia teaches the playlist is stored on a local server (Roberts, para 0029 teaches user media consumption habits are stored in a database or other data storage system accessible by the social media graph system). 
As to claim 20,
The combination of Roberts, and Ingrassia teaches the playlist is provided to the first and the second user (Roberts, para 0038-0039 the recommended media items are generated for presentation to social media profiles with similar media tastes). 
As to claim 21,
The combination of Roberts, and Ingrassia teaches inviting the third user based on the first taste profile (Ingrassia, para 0065 for at 1004 the preliminary playlist is received and further processed at 1006 by context filtering the preliminary playlist. By context filtering it is meant that those constituent parts (i.e., songs, music) of the preliminary playlist having characteristics aligned with those used to characterize the desired context are identified. The identification process can be carried out by, for example, comparing metrics of each of the songs in the preliminary playlist with a context profile characterizing the desired context (i.e., desired context corresponds to taste profile). Therefore, only those media items identified at 1008 as passing the context filtering (i.e., only invited and accepted media items) are used to populate the context aware playlist at 1010 with para 0031 for This context identification can be expressly provided by the requestor at the time of submission of the seed track, or it can be derived from extrinsic factors and incorporated into metadata associated with the seed track. In any case, the playlist generation engine can provide a preliminary playlist that can be filtered using a user profile to provide a context aware playlist. The user profile can include a database that correlates contexts of use and media item attributes. The user profile can also include weighting factors that can be used to more heavily weigh those attributes considered to be more relevant. Those media items successfully passing the filtering (i.e., invited and included) can be included in a final playlist that is forwarded to the requestor. Those media items not passing the filtering can have their metadata updated to reflect this fact).
As to claim 22,
The combination of Roberts, and Ingrassia teaches inviting the third user based on the area of interest (Ingrassia, para 0065 for at 1004 the preliminary playlist is received and further processed at 1006 by context filtering the preliminary playlist. By context filtering it is meant that those constituent parts (i.e., songs, music) of the preliminary playlist having characteristics aligned with those used to characterize the desired context are identified. The identification process can be carried out by, for example, comparing metrics of each of the songs in the preliminary playlist with a context profile characterizing the desired context (i.e., desired context corresponds to area of interest). Therefore, only those media items identified at 1008 as passing the context filtering (i.e., only invited and accepted media items) are used to populate the context aware playlist at 1010 with para 0031 for This context identification can be expressly provided by the requestor at the time of submission of the seed track, or it can be derived from extrinsic factors and incorporated into metadata associated with the seed track. In any case, the playlist generation engine can provide a preliminary playlist that can be filtered using a user profile to provide a context aware playlist. The user profile can include a database that correlates contexts of use and media item attributes. The user profile can also include weighting factors that can be used to more heavily weigh those attributes considered to be more relevant. Those media items successfully passing the filtering can be included in a final playlist that is forwarded to the requestor. Those media items not passing the filtering can have their metadata updated to reflect this fact.). 
As to claim 23,
The combination of Roberts, and Ingrassia teaches inviting the third user based on the first and the second user (Ingrassia, para 0062, group playlist 702 can be forwarded to a central media player (or server) 802 for broadcast play of songs and music corresponding to information provided by group playlist 702. It should be noted that in some cases, only those individual users (704-1 through 704-3 in this example) have received group playlist 702 whereas user 704-4 has not since this particular user originally opted out of participating in the group playlist generation. Of course, this is only optional as system 700 can be configured to distribute playlist 702 to anyone attending the group activity (i.e., the first and the second users in the group and attending the group activity corresponds to invited third user to participate in the group with para 0031 for This context identification can be expressly provided by the requestor at the time of submission of the seed track, or it can be derived from extrinsic factors and incorporated into metadata associated with the seed track. In any case, the playlist generation engine can provide a preliminary playlist that can be filtered using a user profile to provide a context aware playlist. The user profile can include a database that correlates contexts of use and media item attributes. The user profile can also include weighting factors that can be used to more heavily weigh those attributes considered to be more relevant. Those media items successfully passing the filtering can be included in a final playlist that is forwarded to the requestor. Those media items not passing the filtering can have their metadata updated to reflect this fact). 
As to claim 25,
 The combination of Roberts, and Ingrassia teaches providing a test media item to the first user (Roberts, para 0038 teaches media items that the social media profile indicates that the user likes or that the user has listed as a favorite); 
receiving a positive indication for the test media item, from the first user (Roberts, para 0038 teaches user indicated the media items with likes or favorites); 
incorporating a third taste profile of a third user associated with the test media item (Roberts, para 0038 teaches the media items with likes or favorites are recommended for presentation to other user with similar media tastes).
As to claim 26, 
Roberts teaches a system comprising: 
a first device that stores at least a portion of a first taste profile of a first user, wherein the first taste profile is dynamically modified based on a first location of the first user (Roberts, Fig. 1 element 120 and para 0020 and 0026, FIG. 2 illustrates an example method 200 of generating the media social profile for a user using the social media graph system 104. In the method 200, the social media graph system 104 may receive media consumption data regarding the consumption and/or ownership of media from the user device 120 (operation 202). This data may include, for example, a digital fingerprint or other data representing at least some portion of a media item that has been consumed (for example, viewed, listened to, downloaded, stored, etc. with para 0056, the rendering engine 112 may periodically or continually (i.e., dynamically) update or revise the video presentation over time based on more recent media consumption of the user associated with the video presentation, changes in user status or location, and other data involving the user); 
a second device that stores at least a portion of a second taste profile of a second user, wherein the second taste profile is dynamically modified based on a second location of the second user (Roberts, Fig. 1 element 120 and para 0020 and 0026, FIG. 2 illustrates an example method 200 of generating the media social profile for a user using the social media graph system 104. In the method 200, the social media graph system 104 may receive media consumption data regarding the consumption and/or ownership of media from the user device 120 (operation 202). This data may include, for example, a digital fingerprint or other data representing at least some portion of a media item that has been consumed (for example, viewed, listened to, downloaded, stored, etc.); and 
a server, communicatively coupled to the first device and the second device, to receive the at least a portion of the dynamically modified first taste profile of the first user based on at 6 of 10IWASHNGTON\000151249\0003\585659.vl-6/3/21App. No. 14/280,127Attorney Docket No. 030250-000310US least a first profile criteria (Roberts teaches in paragraph 0048: In reference to FIG. 1, the social media distribution system 110 may be configured to provide customized audio and/or video content for a user based at least in part on the media content indicated in the social media profile 300 for that user with Fig. 1 element 110), 
receive the at least a portion of the dynamically determined second taste profile of the second user based on at least a second profile criteria, determine an area of interest based at least on a commonality between the at least a portion of the first taste profile and the second taste profile (Roberts teaches in paragraph 0046: the social graph system may provide to a user a recommendation and such recommendations may be based on similar tastes in music, movies, television programs, and other media, or combinations thereof(i.e., commonality between profiles), as reflected in the user social media profiles 300 of the parties involved. Para 0056 teaches the rendering engine 112 may periodically or continually update the profiles (i.e., dynamically modified), 
wherein the at least one of the first taste profile and the second taste profile is based on at least one of the first user and the second user sharing one or more media items across a plurality of social media platforms (Roberts, para 0022: The social graph system 106 may include Facebook.RTM. and Twitter.RTM.. For each user, the social graph system 106 may maintain data identifying the user's friends on the network, the user's likes and dislikes regarding any number of subject areas (including media content), news regarding the user, photographs posted by the user, information posted on a virtual "wall" associated with the user, and other information. The social graph system 106 may also host a number of "pages" or network sites associated with musical artists, actors, movies, television programs, events, products, and so on), and 
to generate a playlist, comprising one or more media items, based on the determined area of interest and the skipped one or more media items from the at least one of the first taste profile and the second taste profile (Roberts, para 0030 and 0038, a user social media profile includes media collection data, the media collection data 302 includes media item "playlists" or "party mixes," which denote a particular group of media items to be presented to a user in a specified or more randomized order (i.e., skip media items).  Such a play list may be created by the user or received from another user or system. As para 0038 teaches the information in the social media profile serve as the basis for a media-related recommendation), 
where the media items of the generated playlist meet a first profile criteria threshold that corresponds with the first profile criteria (Roberts, para 0038-0039 teaches media items user likes or that the user has listed as a favorite, may be recommended for presentation to a user with similar media tastes. The social media profile 300, such as the number of times the user has consumed a particular media item, may also serve as the basis for a media-related recommendation) and 
a second profile criteria threshold that corresponds with the second profile criteria, Roberts, para 0038 teaches media items is recommended to friends with similar media tastes. See also para 0046 that para 0046, that an unknown user may be with similar tastes in music, movies, television programs and other media, or combination thereof, as reflected in the user social media profiles  of the parties involved), and 
Even though Roberts teaches randomized order of media items of playlists received from other users (Roberts, para 0030,0038), Robert does not explicitly teach wherein at least one of the first taste profile and the second taste profile is based on a skip of one or more media items,  wherein the server suggests an external taste profile of a third user to at least one of the first user and the second user for whom the playlist has been generated, and wherein the server updates the generated playlist based on an external taste profile of a third user when at least one of the first user and the second user selects to include the external taste profile of the third user.
However, Ingrassia teaches at least one of the first taste profile and the second taste profile is based on a skip of one or more media items (Ingrassia, para 0037, if the user disliked or skipped a track, artists like it should not be recommended again.  When the user just listens to music without rating it, the listening history can be collected and stored as historical data.  Moreover, listening and/or skipping data on tracks, albums, and artists can help to characterize (in a non-intrusive manner) the user's musical likes and dislikes. And para 0067 teaches the group profile can be developed by, for example, using similarity analysis that identifies those attributes common to all (i.e., first taste profile and the second taste profile), or at least a specified portion, of the individual users. The generated group playlist can be particularly useful in those cases, such as a party or other social gathering, where a number of people are scheduled to congregate and a group playlist is desired).

wherein the server suggests an external taste profile of a third user to at least one of the first user and the second user for whom the playlist has been generated (Ingrassia, para 0055-0056, Recommender module 106 can respond (i.e., suggest) by querying data array 300 in order to determine appropriate music to be included in any playlist for "at the beach" using data encoded in column I=1.In this way, recommender module 106 can query DML 208 (more particularly media metadata M.sub.i) looking for music that aligns with the attribute profile corresponding to "at the beach" having a context filter C as shown in Eq. (1). By applying context filter C to media metadata M.sub.i associated with media items stored in DML 208, recommender module 106 can generate playlist 108 specifically for user 202 at the beach. In particular, playlist 108 can include songs from the musical group "Beach Boys" (i.e., an external taste profile) having a beat per minute of about 90 BPM with para 0056 for The filtering can eliminate those media items deemed less likely to be acceptable to the user for inclusion in the contextual aware playlist. See also para 0058); and
wherein the server updates the generated playlist based on an external taste profile of a third user when at least one of the first user and the second user selects to include the external taste profile of the third user (Ingrassia, para 0067, the group profile can be developed by, for example, using similarity analysis that identifies those attributes common to all, or at least a specified portion, of the individual users. For example, if the totality of the individual user data indicates that "Barry Manilow" is a favored artist amongst, in one case, a majority of the individual users, then an attribute associated with "Barry Manilow" can be more heavily weighted than an attribute associated with "Lady Gaga" having a lower incidence of favorability. In this way, the group profile can be used to identify those media items (Such as songs) for inclusion in the group playlist that have a high likelihood that the group finds acceptable (i.e. select to include). The group profile can be used to compare the attributes found to most likely characterize songs that the group will find acceptable from a data base of music items. In particular, the group profile can be used to filter (i.e., identify) those songs in the data base of songs most closely matched (i.e., external taste profile). Therefore, the group playlist (i.e., group playlist corresponds to the playlist of the first user and the second user) is developed or filtered using external profiles (in this case two external profiles are used as Barry Manilow and Lady gaga) the acceptance preference indicated by the first user and the second use. See also para 0058).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roberts by including the server playlist application that generate content similar to preliminary playlist using aggregated user similarity data and one advantage to using server playlist application is that the number of songs available for consideration for inclusion in playlist is vastly greater than that available at DML. In this way, the ability to provide more varied playlists as well as playlists that are more likely to be accepted by user in the particular context is greatly enhanced as taught by Ingrassia. 

As to claim 27,
The combination of Roberts, and Ingrassia teaches at least one of the first taste profile and the second taste profile is based on a date of playback of a media item (Roberts teaches in paragraph 0045 and 0050: media items were accessed based on date and time and customized the video presentation based on profiles of one or more users).  

As to claim 28,
The combination of Roberts, and Ingrassia teaches at least one of the first taste profile and the second taste profile is based on a time of playback of a media item (Roberts teaches in paragraph 0045 and 0050: media items were accessed based on date and time and customized the video presentation based on profiles of one or more users). 8 of 12  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Kalmes et al. (US 20140122502 A1) discloses techniques and mechanisms that facilitate the performance of feedback-based weighted content recommendation.  According to various embodiments, input data for performing media content recommendation analysis may be identified.  The input data may describe the presentation of a plurality of media content items in association with a plurality of content management accounts.  
The reference Swanburg et al. (US 2008/0167016 A1) discloses Systems and methods for providing pertinent multimedia content to mobile subscribers based on dynamically created profiles.  Users are provided information relevant to their interests based on dynamic profiles developed as a result of prior patterns of use, interest and behavior.  Such profile generation is automated without need for active user participation in selecting what would be desirable information.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/2/2021

/NARGIS SULTANA/Examiner, Art Unit 2164       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164